Citation Nr: 0508708	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for the cause of the veteran's death.  

The Board of Veterans' Appeals (Board) in May 2001 remanded 
the claim for the appellant to be notified of VCAA.  The 
appellant has been notified and the claim returned for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was received at VA in February 
1999.  

2.  The veteran died on December [redacted], 1998; at the time of his 
death, service connection was not in effect for any 
disability.  

3.  The cause of death was chronic obstructive pulmonary 
disease.  

4.  A service-connected disability did not cause or 
contribute to the death of the veteran.  




CONCLUSION OF LAW

Service connection for the cause of the death of veteran is 
not warranted.  38 U.S.C.A. §§ 1103, 1310 (West 2002); 
38 C.F.R. §§ 3.300, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The December 1999 rating decision which denied service 
connection for the cause of the veteran's death preceded the 
passage of the VCAA.  The Board of Veterans' Appeals (Board) 
in May 2001 remanded the claim for the appellant to be 
notified of VCAA.  In January 2002 the RO erroneously sent a 
letter addressed to the veteran notifying the appellant of 
VCAA.  A second letter was sent to her in December 2002 
asking her if she had any additional evidence.  Any defect in 
notifying the appellant of VCAA has been cured.  

In December 2002 the RO wrote the appellant and explained 
they were having difficulty obtaining the veteran's complete 
service medical records.  After requesting not only service 
medical records, but records from the Surgeon General and 
morning reports, the RO also requested clinical records from 
the US Army Hospital at Atterbury, Indiana.  When the RO was 
informed by National Personnel Records Center (NPRC) that no 
records were found they placed a June 2004 Memorandum in the 
claims folder, outlining their efforts to obtain the 
veteran's service medical records and concluding they were 
unavailable.  A supplemental statement of the case was sent 
to the appellant explaining that the veteran's service 
medical records were unavailable in compliance with 38 C.F.R. 
§ 3.159(d) and (e) (2004).  

The RO obtained the veteran's records of treatment from the 
Loma Linda VA Medical Center, which are the only records of 
treatment identified by the appellant.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active, military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West 2002).  

For claims received by VA after June 9, 1998, a disability of 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300 (2004).  

Factual Background and Analysis.  The only service medical 
record in the claims folder is the veteran's separation 
examination dated in October 1953.  No abnormality of the 
lungs was found.  Chest X-rays were negative.  

During his lifetime service connection was not granted for 
any disability.  The only claim submitted by the veteran was 
received on November 6, 1998 for service connection for 
chronic obstructive pulmonary disease (smoking).  The veteran 
died prior to the adjudication of his claim.  

The certificate of death indicates the veteran died at home, 
on December [redacted], 1998 due to chronic obstructive pulmonary 
disease (COPD).  No other significant causes were listed as 
contributing to his death.  No autopsy or biopsy was 
performed.  

September 1995 VA records reveal the veteran was diagnosed 
about five years previously with COPD.  

The appellant has submitted three opinions from physicians 
which state the veteran's COPD was related to smoking.  She 
has also submitted a statement concerning the veteran's 
history of smoking from the appellant's brother.  

There is no question as to the facts in this case.  The 
appellant has consistently asserted the veteran died as a 
result of developing COPD from smoking and the evidence 
supports her conclusions.  

Unfortunately, the law and regulations prohibit a grant of 
service connection for the cause of the veteran's death based 
on his use of tobacco products in service.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  The United 
States Congress passed a law which specifically prohibits VA 
from granting service connection based on the use of tobacco 
products.  The effective date of the statute is June 9, 1998.  

VA received the appellant's claim for service connection for 
the veteran's death on February 8, 1999 after the effective 
date of the statute.  The regulation clearly states that 
"for claims received by VA after June 9, 1998" death will 
not be considered to be service-connected on the basis of the 
veteran's use of tobacco.  The appellant has asserted the 
veteran suffered from COPD prior to June 9, 1998 and on that 
basis her claim should be allowed.  The controlling factor is 
not the date his COPD was diagnosed, but the date her claim 
was received.  

In the alternative, the Board has also considered whether 
there is evidence which supports a finding that the veteran's 
COPD was first manifested in service or that he first had 
symptoms of COPD in service.  38 C.F.R. § 3.303 92004).  
There is no evidence of record which supports that 
conclusion.  The service separation examination noted his 
lungs were normal and the first indication of any diagnosis 
of COPD was in 1990 almost 40 years after the veteran's 
separation from the service.  As the veteran had no service 
connected disability of the lungs, service connection for the 
cause of his death is not warranted.  38 C.F.R. § 3.312 
(2004).  

As the law prohibits the grant of service connection for the 
cause of the veteran's death based on his use of tobacco 
products, and there is no evidence which indicates COPD was 
first manifested in service, the appellant's claim must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


